Exhibit 10.2

 
FREESTAR TECHNOLOGY CORPORATION
2007 DIRECTORS AND CONSULTANTS STOCK PLAN
(as amended effective April 15, 2008)

 
 
1. Purposes of the Plan.    The purposes of the Plan  are to enable FreeStar
Technology Corporation, a Nevada corporation ("Company"), to promote the
interests of the Company and its  shareholders  by attracting and
retaining  Directors and  Consultants capable of  furthering  the
future  success of the Company and by aligning  their economic interests more
closely with those of the Company's  shareholders,  by paying their retainer or
fees in the form of shares of the Company's common stock, par value one tenth of
one cent ($0.001) per share ("Common Stock"). To accomplish the foregoing, the
Plan provides that the Company may grant awards of the Company’s Common Stock,
which may be subject to vesting and restrictions or fully vested.
 
2. Definitions.    As used herein, the following definitions shall apply:


(a) "Administrator" means the Board or any of its Committees appointed pursuant
to Section 4 of the Plan.


(b) "Applicable Laws" has the meaning set forth in Section 4(a) of the Plan.


(c) "Award" means an award of Shares (each as defined below).


(d) "Board" means the Board of Directors of the Company.


(e) "Code" means the Internal Revenue Code of 1986, as amended.


(f) "Committee" means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.
 
(g) "Common Stock" means the common stock of the Company.


(h) "Company" means FreeStar Technology Corporation, a Nevada corporation.


(i) "Consultant" means any person who is engaged by the Company, or any Parent
or Subsidiary, to render services and is compensated for such services other
than as an employee (with the status of employment determined by the
Administrator in its discretion, subject to any requirements of the Code).


(j) "Director" means a member of the Board.


(k) "Exchange Act" means the Securities Exchange Act of 1934, as amended.


(t) "Parent" means a "parent corporation," whether now or hereafter existing, as
defined in Section 424(e) of the Code, or any successor provision.


(u) "Plan" means this 2007 Directors and Consultants Stock Plan.


(v) “Recipient” means the recipient of any Award granted under the Plan.


(w) "Restricted Period" has the meaning set forth in Section 6(b) of the Plan.


(x) "Share" means a share of the Common Stock.


(y) "Stock Exchange" means any stock exchange or consolidated stock price
reporting system on which prices for the Common Stock are quoted at any given
time.


(z) "Subsidiary" means a "subsidiary corporation," whether now or hereafter
existing, as defined in Section 424(f) of the Code, or any successor provision.
 
 

--------------------------------------------------------------------------------


 
3.  Stock Subject to the Plan.  The maximum aggregate number of Shares that may
be issued under the Plan is 70,000,000.  The Shares may be authorized, but
unissued, or reacquired Common Stock. If an Award should expire, become
forfeited or become unexercisable for any reason without having been exercised
or nonforfeitable in full, the unpurchased Shares that were subject thereto
shall, unless the Plan shall have been terminated, become available for future
grant under the Plan.
 
4. Administration of the Plan.    
 
(a)  Multiple Administrative Bodies. If permitted under applicable securities
laws and the Code (collectively the "Applicable Laws"), grants under the Plan
may be made by the Board or a Committee appointed by the Board, which Committee
shall be constituted to comply with Applicable Laws.
 
(b)  General. If a Committee has been appointed pursuant to this Section 4, such
Committee shall continue to serve in its designated capacity until otherwise
directed by the Board. From time to time the Board may increase the size of the
Committee and appoint additional members thereof, remove members (with or
without cause) and appoint new members in substitution therefor, fill vacancies,
however caused, and remove all members of the Committee and thereafter directly
administer the Plan, all to the extent permitted by the Applicable Laws.


(c)  Powers of the Administrator. Subject to the provisions of the Plan and in
the case of a Committee, the specific duties delegated by the Board to such
Committee, and subject to the approval of any relevant authorities, including
the approval, if required, of any Stock Exchange, the Administrator shall have
the authority, in its discretion:


 
(i)
to select the Consultants and Directors to whom Awards may from time to time be
granted hereunder and the number of Shares in each Award;

 
(ii)
to approve forms of agreement for use under the Plan;

 
(iii)
to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder;

 
(iv)
to determine the terms and restrictions applicable to Awards of Shares;

 
(v)
to allows Recipients to make a deferral lection in accordance with Applicable
Law, and to promulgate the terms and conditions of any such deferrals;

 
(vi)
to construe and interpret the terms of the Plan and awards granted pursuant to
the Plan; and

 
(vii)
in order to fulfill the purposes of the Plan and without amending the Plan, to
modify Awards to participants who are foreign nationals or employed outside of
the United States in order to recognize differences in local law, tax policies
or customs.



(d)  Effect of Administrator's Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all holders
of any Award.
 
5.  Term of Plan.    The Plan shall become effective upon its adoption by the
Board.  It shall continue in effect for ten (10) years from the date thereof,
unless sooner terminated under Section 10 hereof.
 
6. Awards of Shares.    
 
(a)           Grant of Shares. Shares of Common Stock may be issued to Directors
and Consultants under the Plan. After the Administrator determines that it will
grant an award of Shares under the Plan, it shall advise the offeree in writing
of the terms, conditions and restrictions (if any) related to the offer,
including the Restricted Period (if any) applicable to such Award, the
imposition, if any, of any performance-based condition or other restrictions,
the number of Shares that such person shall be entitled to purchase, the price
to be paid, if any.


(b)           Lapse of Restrictions. With respect to an Award, the Administrator
shall prescribe in the award agreement, the period in which such Shares becomes
nonforfeitable, which may be immediately, over time, or upon specified events
(the "Restricted Period").


(c)           Certificates. Each recipient who is granted an Award shall be
issued a stock certificate in respect of such Shares, which certificate shall be
registered in the name of the recipient and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to any such
Award, if any; provided that, the Company may require that the stock
certificates evidencing Shares granted hereunder that are subject to
restrictions be held in the custody of the Company until any restrictions
thereon shall have lapsed, and may require that, as a condition of any Award,
the participant shall have delivered a stock power, endorsed in blank, relating
to such Shares.

 

--------------------------------------------------------------------------------


 
(d)           Rights as a Shareholder. Except as otherwise provided in an Award
agreement, the participant shall possess all incidents of ownership with respect
to the Shares during the Restricted Period, including the right to receive or
reinvest dividends with respect to such Shares and to vote such Shares.
Certificates for unrestricted Shares shall be delivered to the participant
promptly after, and only after, the Restricted Period shall expire without
forfeiture in respect of such Awards, except as the Administrator, in its sole
discretion, shall otherwise determine.


(e)           Nontransferability. During the Restricted Period, if any, the
recipient of such award shall not be permitted to sell, transfer, pledge,
hypothecate or assign Shares awarded under the Plan except by will or the laws
of descent and distribution. Any attempt to dispose of any restricted Shares
during the Restricted Period in contravention of any such restrictions shall be
null and void and without effect.


(f)           Other Provisions. The Award agreement shall contain such other
terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion. In addition, the
provisions of the Award agreements need not be the same with respect to each
purchaser.
 
7. Adjustments Upon Changes in Capitalization, Corporate Transactions.    
 
(a)           Changes in Capitalization. Subject to any required action by the
shareholders of the Company, (i) the number of shares of Common Stock covered by
each outstanding Award, (ii) the number of shares of Common Stock that have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or that have been returned to the Plan upon cancellation or expiration
of an Award or otherwise, (iii)  the price per share of Common Stock covered by
each such outstanding Award, and (iv) the number of shares of Common Stock that
may be granted shall be proportionately adjusted for any increase or decrease in
the number of issued shares of Common Stock resulting from a stock split,
reverse stock split, stock dividend, combination, recapitalization or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been "effected
without receipt of consideration." Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Award.


(b)           Corporate Transactions. In the event of the proposed dissolution
or liquidation of the Company, each Award will terminate immediately prior to
the consummation of such proposed action, unless otherwise provided by the
Administrator. Additionally, the Administrator may, in the exercise of its sole
discretion in such instances, declare that any Award shall terminate as of a
date fixed by the Administrator and that each Award shall be vested and
non-forfeitable and any conditions on each such Award shall lapse, as to all or
any part of such Award, including Shares as to which the Award would not
otherwise be exercisable or non-forfeitable. In the event of a proposed sale of
all or substantially all of the assets of the Company, or the merger of the
Company with or into another corporation, each Award shall be assumed or an
equivalent Award shall be substituted by such successor corporation or a parent
or subsidiary of such successor corporation, unless the Administrator
determines, in the exercise of its sole discretion and in lieu of such
assumption or substitution, that the Award shall be vested and non-forfeitable
and any conditions on each such Award shall lapse, as to all or any part of such
Award, including Shares as to which the Award would not otherwise be exercisable
or non-forfeitable. If the Administrator makes an Award exercisable or
non-forfeitable in lieu of assumption or substitution in the event of a merger
or sale of assets, the Administrator shall notify the recipient that such Award
shall be exercisable for a period of thirty (30) days from the date of such
notice, and thereafter will terminate upon the expiration of such period.


8.  Time of Granting of an Award.    The date of grant of an Award shall, for
all purposes, be the date on which the Administrator makes the determination
granting such Award, or such other date as is determined by the Board. Notice of
the determination shall be given to each Recipient to whom an Award is so
granted within a reasonable time after the date of such grant.
 
9. Deferral Option.  A Recipient may make an  election  (a "Deferral  Election")
on an annual basis to defer delivery of the Shares specifying which one of the
following ways the Shares are to be delivered: (a) on the date which is three
years after the original grant date of the Award  ("Third  Anniversary"),  (b)
on the  date  upon  which  the Recipient ceases to be a Director or
Consultant  for any reason  ("Departure Date") or (c) in five equal annual
installments commencing on the Departure
Date.  Such  Deferral  Election  shall  remain in  effect  for each subsequent
calendar year unless changed, provided  that,  any Deferral  Election with
respect to a  particular calendar year may not be changed less than six (6)
months prior to the  beginning of such calendar year and, provided, further,
that no more than one Deferral Election or change thereof may be made in any
calendar year.
 
 

--------------------------------------------------------------------------------


 
10. Amendment and Termination of the Plan.  The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided,
that no such amendment, alteration, suspension, discontinuation or termination
shall be made without stockholder approval if such approval is necessary to
comply with any tax, securities or regulatory.
 
11.  Conditions Upon Issuance of Shares.    Shares shall not be issued pursuant
to the exercise of an Award unless the exercise of such Award and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated thereunder, and
the requirements of any Stock Exchange.
 
12.  Reservation of Shares.    The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan. The inability of the Company
to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company's counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.
 
13.  Agreements.  Awards shall be evidenced by written agreements in such form
as the Administrator shall approve from time to time.
 
14. Governing Law.  The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Nevada, without
giving effect to the conflict of laws principles thereof. Each party submits to
the exclusive jurisdiction and venue of any California State or Federal court
with respect to any controversy or claim arising out of, related to, or
connected with this Plan, its enforcement or interpretation or the Awards issued
hereunder.
 
 